DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received October 19, 2020.  Claims 1-8, 10-13, and 15-22 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “the first gene” and “the second gene”. There is insufficient antecedent basis for these limitations in the claim. It is noted that the terms “a first gene” and “a second gene” have been deleted from claim 16.
Claims 19 and 20 recite “the gene encoding TIR1”. There is insufficient antecedent basis for these limitations in the claim. It is noted that the term “a gene encoding TIR1” has been deleted from claim 16.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeKelver (US 2009/0263900).
DeKelver teaches a method for the targeted integration (i.e. site-specific insertion) of a linear donor construct (i.e. foreign DNA) into the genome of K562 cells (i.e. an animal cell) (see [0211] and [0216]). DeKelver teaches (1) constructing a donor plasmid template in which DNA of 100 bp having a sequence homologous to a specified genomic location are ligated to the upstream 

Regarding claim 2, DeKelver teaches wherein the animal cell is a K562 cell (i.e. an established human-derived cell) ([0211]).

Regarding claim 4, DeKelver teaches wherein the homology-directed repair-based genomic editing method is a zinc finger nuclease system ([0211]).

Regarding claim 6, DeKelver teaches the DNA having a sequence homologous to the inserted genomic site is obtained by PCR synthesis ([0217]).

Regarding claim 7, DeKelver teaches wherein the foreign DNA encodes GFP (i.e. a functional gene sequence) ([0216]).
Response to Arguments
Applicants argue that Lee does not teach every element of current claim 1, which has been amended to require “DNA of 100 bp to 200 bp” (see remarks on page 9). This argument has been fully considered and is persuasive. However, the current prior art rejection set forth above in view of DeKelver is applicable to the currently amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeKelver (US 2009/0263900), as applied to claim 1 above, and further in view of Mali (Mali et al. (2013) Science, 339:823-826). 
The teachings of DeKelver are discussed above. To briefly reiterate, DeKelver teaches performing site-specific insertion of foreign DNA into a genome of an animal cell, wherein the animal cell is a K562 cell (i.e. an established human-derived cell) (see [0211]).
Regarding claim 3, DeKelver does not teach wherein the cell is a cell recited by claim 2. 
However, Mali teaches the genomic integration of a homologous recombination template comprising a GFP transgene in HEK 293T cells by using CRISPR-Cas9 (see page 823, column 3, paragraph 2).

Regarding claim 5, DeKelver does not teach wherein the homology-directed repair-based genome editing method is a CRISPR-Cas9 system.
However, the teachings of Mali regarding the genomic integration of a GFP transgene in HEK 293T cells by using CRISPR-Cas9 (see page 823, column 3, paragraph 2) are discussed above.
It would have been obvious to one of ordinary skill in the art to have modified the method of DeKelver by using CRISPR-Cas9 instead of a zinc-finger nuclease because it would have merely amounted to a simple substitution of one known genome editing system for another to yield predictable results. Given that each of zinc finger nucleases and CRISPR-Cas9 are described as functionally equivalent methods of achieving targeted integration of a homologous recombination template, it would have been entirely predictable to have made this substitution. One of ordinary skill in the art would have been motivated to have done so given the efficiency and simplicity in terms of targeting using a Cas9 and guide RNA as described by Mali.

Claims 8, 10-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over DeKelver (US 2009/0263900), as applied to claim 1 above, and further in view of Nishimura . 
The teachings of DeKelver are discussed above.
Regarding claim 8, DeKelver does not teach wherein the animal cell comprises a second chromosome containing a gene encoding transport inhibitor response 1 (TIR1) at an AAV integration site 1 (AAVS1) locus.
However, Nishimura describes how the auxin-inducible degron (AID) system allowed the rapid and reversible proteolysis of proteins of interest (abstract). Nishimura teaches that in the presence of TIR1, a protein of interest that has been tagged by AID is rapidly degraded in the presence of auxin (page 20.9.2, paragraph 1). Nishimura teaches that TIR1 was integrated at the URA3 locus (see page 20.9.4, last paragraph).
Nishimura does not teach wherein the TIR1 was integrated at an AAVS1 locus.
However, Zou teaches that the AAVS1 locus can be used as a nonpathogenic "safe harbor" to target a function correcting minigene with persistent and strong transgene expression (page 5561, column 2, paragraph 1).
It would have been obvious to one of ordinary skill in the art to have applied the genome editing method of DeKelver with the auxin-inducible degron (AID) system of Nishimura because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Individually, DeKelver and Nishimura describe a method for genomic integration of a foreign DNA of interest and a method for rapid degradation of a protein of interest. The combination of these two methods yields nothing more than the sum of the methods individually. One of ordinary skill in the art would have been motivated to have applied DeKelver’s method of genomic integration to a cell comprising TIR1 at a second chromosome because such cells would have been considered desirable cells capable of achieving rapid degradation of a protein of interest. One of ordinary skill in the art would have been motivated to have used the method of 

Regarding claims 10 and 11, Nishimura further teaches wherein the chromosome further contains either the galactose-inducible GAL promoter or the ADH1 promoter (i.e. housekeeping gene promoter) operably linked to the gene encoding TIR1 (page 20.9.4, last paragraph).

Regarding claim 12, Nishimura teaches that the GAL promoter is inducible by galactose (i.e. a chemical) (page 20.9.4, last paragraph).

Regarding claim 15, DeKelver teaches wherein the foreign DNA encodes GFP ([0216]), and does not teach that the first chromosome further contains a drug selection marker gene ligated to a region sandwiched between DNAs of 100 to 200 bp, upstream or downstream of the foreign DNA.
Howver, DeKelver teaches wherein the exogenous sequence comprises a drug selection marker ([0114]). 
It would have been obvious to one of ordinary skill in the art to have modified the foreign DNA to further comprise a drug selection marker for the advantage of convenient selection of those cells comprising the genomic integration.
	
	Regarding claim 16, the teachings of DeKelver, Nishimura, and Zou are discussed above. To briefly reiterate, Nishimura teaches wherein an expression cassette comprising foreign DNA encoding mini-auxin-inducible degron (mAID) is genomically integrated upstream of a gene encoding a target protein (Figure 20.9.2).


Regarding claim 17, the obviousness of modifying a second chromosome to encode TIR1 at an AAVS1 site in view of Nishimura and Zou is discussed above as applied to claim 8.

Regarding claim 18, this limitation is addressed above as applied to claim .

Regarding claims 19 and 20, these limitations are addressed above as applied to claims 10 and 11.

Regarding claim 21, this limitation is addressed above as applied to claim 12. 

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DeKelver (US 2009/0263900), as applied to claim 1 above, and further in view of Nishimura (Nishimura et al. (2014) Current Protocols in Cell Biology, Supplement 64, Unit 20.9, 16 pages) and Zou (Zou et al. (2011) Blood, 117(21):5561-5572), as applied to claims 12 and 21 above, and further in view of Cornish (US 2012/0202251).
The teachings of DeKelver, Nishimura, and Zou are discussed above.

However, Cornish similarly teaches methods expressing chromosomally integrated transgenes of interest, wherein the transgenes are under the control of an inducible promoter ([0013]). Cornish teaches that inducible promoters include not only GAL1 promoter, but also the tetracycline inducible promoter ([0061]). 
It would have been obvious to one of ordinary skill in the art to have modified the promoter encoding TIR1 by utilizing a tetracycline-inducible promoter as taught by Cornish instead of the galactose-inducible promoter because it would have merely amounted to a simple substitution of one known chemically inducible promoter for another to yield predictable results. Each of the galactose inducible promoter and tetracycline inducible promoter represent two functionally equivalent inducible promoters recognized by the prior art to provide inducible expression of a gene of interest. Accordingly, one of ordinary skill in the art could have made this substitution and it would have been entirely predictable that the tetracycline-inducible promoter would have been useful for regulating the expression of TIR1 in the method of Nishimura.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
January 28, 2021